DETAILED ACTION
Claims 1-16 are presented for examination, wherein claims 5-6, 8-9, 11-12, and 16 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.1 and B.1 in the reply filed on June 16, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/036009, published February 4, 2016).
Regarding independent claim 1, Cho teaches a rechargeable battery (e.g. ¶¶ 0003 and 120-122, wherein an alternative embodiment is applied as art), reading on “secondary battery,” said battery comprising:
(1)	a case (e.g. item 140) with a hexahedral shape (e.g. ¶0057 plus e.g. Figures 1 and 3), reading on “a case;”
(2)-(3)	adjacent first and second electrode assemblies (e.g. items 110A and 110B) enclosed within said case, wherein an electrode assembly has a first electrode plate (e.g. item 111) and a second electrode plate (e.g. item 112), wherein each of said first electrode plate and said second electrode plate includes non-coating portions (e.g. items 111c and 112c, respectively) and a plurality of tabs (e.g. items 111f and 112f, respectively) extending therefrom (e.g. ¶¶ 0015, 106-116, 121, 123-123, and 133 plus e.g. Figures 1-3, 5A-5C, and 7-8);
cap plate closing the case and having electrode terminals electrically connected to the first and second multi-tabs of the first and second electrode assemblies,”
wherein said plurality of tabs of said first electrode plate and second electrode plate are symmetrically formed to face one another with respect to a mutual boundary region between said adjacent first and second electrode assemblies (e.g. ¶0124 plus e.g. Figure 8), reading on “the first and second multi-tabs are formed to be symmetrical to each other with respect to a mutual boundary region of the first and second electrode assemblies;” and,
(5)	said non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. item 212) that has electrically insulating properties (e.g. ¶¶ 0106-116 plus e.g. Figures 5A-5C), reading on “an insulating layer is coated on the surfaces of the first and second multi-tabs.”

Regarding (2)-(3), Cho teaches adjacent said first and second electrode assemblies, wherein said electrode assembly has said first electrode plate and said second electrode plate, wherein each of said first electrode plate and said second electrode plate includes said non-coating portions and said plurality of tabs extending therefrom (e.g. supra), but does not expressly teach each of said first and second electrode assemblies are made the same.
However, it would have been obvious to a person of ordinary skill in the art to make each of said first and second electrode assemblies similarly in order to minimize the number of inventory parts and simply manufacturing, reading on “a first electrode assembly housed inside of the case and having a first multi-tab” and “a second electrode assembly housed inside of the case side by side with the first electrode assembly and having a second multi-tab.”
Regarding claim 3, Cho teaches the battery of claim 1, wherein at least some tabs of said plurality of tabs of each of said first electrode plate and said second electrode plate extend therefrom from regions closer to said case than said mutual boundary region between said adjacent first and second electrode assemblies (e.g. Figures 6 and 8), reading on “the first and second multi-tabs are extended to the electrode terminals from regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively,” as claimed.
Regarding claim 13, Cho teaches the battery of claim 1, wherein each of said first and second electrode assemblies may be formed by winding a stacked structure including a first electrode plate functioning as a positive electrode, a second electrode plate functioning as a negative electrode, and a separator therebetween (e.g. ¶¶ 0058 and 64 plus e.g. Figure 3), reading on “each of the first and second electrode assemblies comprises … separator positioned at one side of the first electrode plate;”
wherein said first electrode plate may be formed by coating a first electrode active material on a first electrode collector and may include an uncoated portion on which said first electrode plate including a first current collector plate and a first electrically active material layer coated on the first current collector plate; … the first multi-tab is formed such that the first current collector plate is extended to the outside of the first electrically active material layer of the first electrode plate of the first electrode assembly; and,
wherein second electrode plate may be formed by coating a second electrode active material on a second electrode collector and may include an uncoated portion on which said second electrode active material is not applied, wherein said second electrode uncoated portion forms said plurality of second current collection tabs (e.g. ¶¶ 0061-62 and 93-94), reading on “each of the first and second electrode assemblies comprises: … a second electrode plate include a second current collector plate and a second electrically active material layer coated on the second current collector plate; … the second multi-tab is formed such that the second current collector plate is extended to the outside of the second electrically active material layer of the second electrode plate of the second electrode assembly.”
Regarding claim 14, Cho teaches the battery claim 13, wherein said non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. supra), and further teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 2-4A and 5A), reading on “the insulating layer and the 
Regarding claim 15, Cho teaches the battery claim 13, wherein said non-coating portions of said first electrode plate and said second electrode plate each include a ceramic layer (e.g. supra), reading on “the insulating layer … positioned between each of the first and second multi-tabs and the second electrode plate;” and further teaches coating said insulating layer over the active material layers of both the positive and negative electrode plates (e.g. ¶¶ 0065-66 and 108-116 plus e.g. Figures 5A-B), wherein said insulating layer coating over said active material layers of said negative electrode plate reads on “further comprising a safety function layer (SFL) located on the second electrically active material layer” and “… the SFL … positioned between each of the first and second multi-tabs and the second electrode plate,” and further teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 2-4A and 5A), reading on “the insulating layer, the separator … are positioned between each of the first and second multi-tabs and the second electrode plate.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2016/036009, published February 4, 2016), as provided supra, in view of Otohata (WO 2015/147066, with citations to US 2017/0005318).
Regarding claim 10, Cho teaches the battery of claim 1, wherein said battery includes said ceramic layer that has electrically insulating properties, as provided supra, but does not expressly teach “the insulating layer includes an insulating organic material.”

As a result, it would have been obvious to use the binder—such as polyvinylidene fluoride, polytetrafluoroethylene, carboxymethylcellulose or modified acrylonitrile rubber particle—of Otohata in the ceramic layer of Cho, since Otohata teaches the use therewith and it is understood that binder help to ensure the ceramic particles adhere to one another and to the substrate, reading on said limitation.
    
        
            
                                
            
        
    

Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al (KR 2015/0067956, with citations to US 2016/0336574) in view of Cho et al (US 2016/036009, published February 4, 2016).
Regarding independent claim 1, Guen teaches a secondary battery (e.g. ¶0003), reading on “secondary battery,” said battery comprising:
(1)	a case (e.g. item 110), said case may have a hexahedral shape (e.g. ¶¶ 0032-34 plus e.g. Figures 1-4), reading on “a case;”
(2)-(3)	two adjacent electrode assemblies (e.g. items 120) each of said electrode assemblies having a first current collection tab (e.g. item 121) and a second current collection tab (e.g. item 122), wherein each of said electrode assemblies is housed within said case, and each of said first current collectors may include a plurality of collection tabs protruding from a first electrode uncoated portion, and wherein each of said second first electrode assembly housed inside of the case and having a first multi-tab” and “a second electrode assembly housed inside of the case side by side with the first electrode assembly and having a second multi-tab;” and,
(4)	 cap plate (e.g. item 130) sealing said case and having a first electrode terminal (e.g. item 140) and a second electrode terminal (e.g. item 145), both exposed through said end plate, wherein said first electrode terminal is electrically connected with said first current collection tab and said second electrode terminal is electrically connected with said first current collection tab (e.g. ¶¶ 0032 and 46-53 plus e.g. Figures 1-4), reading on “a cap plate closing the case and having electrode terminals electrically connected to the first and second multi-tabs of the first and second electrode assemblies,”
wherein said first and second current collection tabs are formed symmetrically with one another with respect to a mutual boundary between said two adjacent electrode assemblies, wherein said first and second current collection tabs are located only at regions closer to said case than to said mutual boundary between said two adjacent electrode assemblies (e.g. Figure 2), reading on “the first and second multi-tabs are formed to be symmetrical to each other with respect to a mutual boundary region of the first and second electrode assemblies.

Guen does not expressly teach limitation (5), “an insulating layer is coated on the surfaces of the first and second multi-tabs.” 

Further, Cho teaches said insulating layer is applied to prevent or substantially prevent an electric short between a positive electrode plate and a negative electrode plate 
As a result, it would have been obvious to coat the insulating layer of Cho on said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate of Guen, since Cho teaches doing so may prevent or substantially prevent an electric short between a positive electrode plate and a negative electrode plate from occurring and/or to suppress thermal shrinkage, reading on said limitation.
Regarding claims 2 and 3, Guen as modified teaches the battery of claim 1, wherein Guen teaches said first and second current collection tabs are formed symmetrically with one another with respect to a mutual boundary between said two adjacent electrode assemblies, wherein said first and second current collection tabs are located only at regions closer to said case than to said mutual boundary between said two adjacent electrode assemblies (e.g. supra), reading on “the first and second multi-tabs are located only at regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claim 2) and “the first and second multi-tabs are extended to the electrode terminals from regions closer to the case than to the mutual boundary region of the first and second electrode assemblies, respectively” (claim 3).
Regarding claim 4, Guen as modified teaches the battery of claim 1, wherein Guen teaches each of said electrode assemblies may be formed by winding (e.g. ¶¶ 0035 and 40 plus e.g. Figure 2), so each of said electrode assemblies would have a winding first winding center” and “the second electrode assembly includes a second winding center,”
wherein said hexahedral-shaped case contains a first long side portion closely contacting said first electrode assembly and a second long side portion closely contacting said second electrode assembly (e.g. Figures 1-4), reading on “the case includes a first long side portion closely contacting the first electrode assembly” and “a second long side portion closely contacting the second electrode assembly,”
wherein said first current collector tab is located between said winding center of said first electrode assembly and said first long side portion of said case, and said second current collector tab is located between said winding center of said second electrode assembly and said second long side portion of said case (e.g. Figure 2), reading on “the first multi-tab is positioned between the first winding center and the first long side portion” and “the second multi-tab is positioned between the second winding center and the second long side portion.”
Regarding claim 7, Guen as modified teaches the battery of claim 3, wherein Guen teaches said first current collection tabs and said second current collection tabs—in a vertically extending state from said first and second electrode assemblies and adjacent to said case—are each ultrasonic welded to lead tabs (e.g. items 170 and 171) that are electrically connected to said electrode terminals, then said first second current collection tabs and said second current collection tabs are bent by approximately 90 degrees (e.g. ¶¶ 0042 and 47-48 plus e.g. Figures 2-4), reading on “the first and second multi-tabs include first regions extended from the first and second electrode assemblies, second regions third regions bent from the second regions and connected to the electrode terminals, respectively.”
Regarding claim 13, Guen as modified teaches the battery of claim 3, wherein Guen teaches each of said first and second electrode assemblies may be formed by winding a stacked structure including a first electrode plate functioning as a positive electrode, a second electrode plate functioning as a negative electrode, and a separator therebetween (e.g. ¶¶ 0035 and 41), reading on “each of the first and second electrode assemblies comprises … separator positioned at one side of the first electrode plate;”
wherein said first electrode plate may be formed by coating a first electrode active material on a first electrode collector and may include an uncoated portion on which said first electrode active material is not applied, wherein said first electrode uncoated portion forms said plurality of first current collection tabs (e.g. ¶¶ 0035-38), reading on “each of the first and second electrode assemblies comprises: a first electrode plate including a first current collector plate and a first electrically active material layer coated on the first current collector plate; … the first multi-tab is formed such that the first current collector plate is extended to the outside of the first electrically active material layer of the first electrode plate of the first electrode assembly; and,
wherein said second electrode plate may be formed by coating a second electrode active material on a second electrode collector and may include an uncoated portion on which said second electrode active material is not applied, wherein said second electrode uncoated portion forms said plurality of second current collection tabs (e.g. ¶¶ 0039-49), reading on “each of the first and second electrode assemblies comprises: … a second electrode plate include a second current collector plate and a second electrically active material layer coated on the second current collector plate; … the second multi-tab is formed such that the second current collector plate is extended to the outside of the second electrically active material layer of the second electrode plate of the second electrode assembly.”
Regarding claim 14, Guen as modified teaches the battery of claim 13, said insulating layer coats said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate (e.g. supra) and further Guen teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 1B-2 and 3), reading on “the insulating layer and the separator are positioned between each of the first and second multi-tabs and the second electrode plate.”
Regarding claim 15, Guen as modified teaches the battery of claim 13,  wherein said insulating layer coats said active material layers, non-coating portions, and tabs of said first electrode plate and said second electrode plate (e.g. supra) and further Guen teaches said separator entirely overlapping said uncoated portions of said first and second electrode plates and partially overlapping said plurality of tabs (e.g. Figure 1B-2 and 3), reading on “further comprising a safety function layer (SFL) located on the second electrically active material layer, wherein the insulating layer, the separator and the SFL are positioned between each of the first and second multi-tabs and the second electrode plate.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guen et al (KR 2015/0067956, with citations to US 2016/0336574) in view of Cho et al (US 2016/036009, supra, in view of Otohata (WO 2015/147066, with citations to US 2017/0005318).
Regarding claim 10, Guen as modified teaches the battery of claim 1, wherein said battery includes said ceramic layer that has electrically insulating properties, as provided supra, but does not expressly teach “the insulating layer includes an insulating organic material.”
However, Otohata teaches a battery including an insulating layer composed of ceramic that includes a binder, such as polyvinylidene fluoride, polytetrafluoroethylene, carboxymethylcellulose or modified acrylonitrile rubber particle, therewith (e.g. ¶¶ 0050 and 83), wherein it is understood that the binder is used to ensure the ceramic particles adhere to one another and to the substrate.
As a result, it would have been obvious to use the binder—such as polyvinylidene fluoride, polytetrafluoroethylene, carboxymethylcellulose or modified acrylonitrile rubber particle—of Otohata in the ceramic layer of Guen as modified, since Otohata teaches the use therewith and it is understood that binder help to ensure the ceramic particles adhere to one another and to the substrate, reading on said limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723